Opinion by
White, P. J.
§ 150. Statement of facts; rulings of the court on evidence, and charge of the court, will not be revised in the absence of. In the absence of a statement of facts, the rulings of the trial court upon the admission or rejection of testimony, and the charge of the court, will not be revised by the court, but this court will presume that the rulings and charge of the court below were correct. [Fulgham v. Bendy, 23 Tex. 65; Piegzar v. Twohig, 37 Tex. 226; Frost v. Frost, 45 Tex. 337.]
§ 151. Statement of facts filed after adjournment of court will not be considered. A paper purporting to be a statement of facts was found in the record, but it was not certified or signed by the trial judge until after the adjournment of the term of court at which the judgment was rendered. The judge appended to this paper a statement that in fact the same was made out in term time, and corrected by him, but through inadvertence he omitted to sign it. Held, that however the failure to sign it may have occurred, it was fatal, and this court could not regard the paper as a statement of facts, as the statute then in force imperatively required that it should be made out and signed during the term.
Affirmed.